183 F.2d 191
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.ESTATE of W. B. TOWNSEND et al., Respondents.
No. 11048.
United States Court of Appeals Sixth Circuit.
June 30, 1950.

Petition for review of a decision of the Tax Court.
Theron L. Caudle and Charles Oliphant, Washington, D. C., for petitioner.
Robert A. Littleton, Washington, D. C., for respondent.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
Pursuant to stipulation of the parties duly entered November 4, 1949, to the effect that the decision in this case was to conform to and follow the final decision in No. 11047, captioned Alice M. Townsend v. Commissioner of Internal Revenue; and decision in the latter case affirming the judgment of the Tax Court, 12 T.C. 692, having been rendered by this Court on April 17th, 1950, 181 F.2d 502; and counsel for Alice M. Townsend in that case having stated to this Court in writing that no further action is contemplated on her behalf; Now


2
It is hereby ordered that the petition for review of the Commissioner of Internal Revenue herein now pending be forthwith dismissed.